Citation Nr: 1414279	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-42 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar disorder, to include lumbosacral strain, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and DH


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1986 to January 1990 and from March 1994 to August 1999; the Veteran also had service in a reserve component through 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In rating decisions issued in September 2008 and in December 2009, the RO denied requests to reopen a claim for service connection for a lumbar disorder.  In a September 2010 statement of the case (SOC), the RO determined that new and material evidence had been submitted, and denied the claim on the merits.  
 
In April 2013, the Veteran testified at a Travel Board hearing.  The statements and information of DH, who was providing the Veteran with assistance at the hearing, are accepted as testimony, as the Veteran is no longer represented by DH.

The record remained open for a period of 60 days to allow the Veteran to submit additional evidence.  Although additional evidence was received after the Veteran's hearing, the Board is unable to find any item of evidence relevant to the claim at issue. 

After review of the entire file, including electronic (Virtual VA) records, the Board finds that no issue other than the claim listed on the title page of this decision is before the Board for appellate review.



FINDINGS OF FACT

1.  Medical opinions, statements, and VA examination report and opinion presented since an unappealed April 2005 decision which denied a request to reopen a claim of service connection for a lumbar disorder constitute new and material evidence which relates to an unestablished fact necessary to substantiate the claim.

2.  The most probative and credible evidence establishes that the Veteran did not incur a chronic lumbar disorder until more than one year elapsed after his 1999 discharge from active service, and establishes that the Veteran's current lumbar disorder resulted from an intercurrent injury sustained at work.

  
CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen an April 2005 RO decision that denied reopening of a claim for service connection for a lumbar disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013). 

2.  The criteria for service connection for a lumbar disorder, to include lumbar strain, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  

Here, the appellant was provided general notice concerning the criteria for service connection in April 2008.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial, although the letter referenced an incorrect date for the last denial of the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

A discussion with the Veteran of the prior final decision, new and material evidence for VA purposes, and the types of evidence relevant to substantiate the claim on the merits, was conducted at the Veteran' April 2013 hearing before the Board.  April 2013 Hearing Transcript (Tr.) at 13, 14.  This discussion demonstrates that the Veteran understood what evidence might be necessary to substantiate the claim, and demonstrates that the duty to discuss such evidence with him at the hearing was met.  38 C.F.R. § 3.103 (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service treatment records from the Veteran's second period of service were obtained in 1999, but no treatment records from the Veteran's first period of service have been located.  A February 2011 "Memorandum of Unavailability" details VA's unsuccessful efforts to obtain service treatment records from the Veteran's first period of service.  VA advised the Veteran that efforts to obtain the records were unsuccessful.  During the pendency of this appeal, three pages of personnel records from the Veteran's first period of service were obtained.  The additional three pages of service department records, which list the Veteran's duty assignments from 1986 to 1990, reiterate the dates of the Veteran's active service already confirmed by the National Personnel Records Center in 1999.  The additional personnel records are not "relevant" to the claim on appeal, for purposes of finality of the 2005 decision or prior decisions.  See 38 C.F.R. § 3.156(c).  The Board notes that the discussion below reopens the claim and the claim is considered on the merits based on all evidence of record.  Thus, even if the additional personnel records were found to vitiate the finality of the original decisions on the claim, the Veteran is not prejudiced by the analysis below.  

The Veteran has submitted lay ("buddy") statements, private medical statements, and partial private treatment records, but has not authorized release of additional identified private records.  The report of VA examination and opinion are of record.  The Veteran has testified in his own behalf.  The Veteran has been specifically advised that records of treatment or other records of back pain for the period from his May 1999 service discharge to the time of an on-the-job injury in early 2004 would be relevant to his claim, but the Veteran has not submitted or authorized release of those records.  See, e.g., "Report of Contact" dated in November 2012.  

Request to Reopen

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The preliminary question of whether new and material evidence has been presented to reopen a previously denied claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Determining whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the evidence received since March 2005, when the most recent final denial of a request to reopen a claim for service connection for a lumbar disorder was issued, includes VA examination and opinion, private medical statements, lay statements, outpatient treatment records, and the Veteran's testimony.  The medical evidence and opinions obtained since the last final decision are new, and are relevant to the issue on appeal.  Presuming the credibility of the newly submitted evidence, it raises a reasonable possibility of substantiating the claim.  The Board agrees with the RO's determination that the lengthy evidence obtained since the last final denial is new and material, and the claim is reopened.  

Consideration of the claim on the merits

The Veteran contends that he first injured his back during his first period of service when a vehicle in which he was riding went off the road in 1987 and was prevented from sliding down a mountain only by a cable.  No records of the Veteran's first period of service, other than three pages of personnel records, have been obtained.  Therefore, for purposes of this appeal, the Board assumes, without so conceding, that the Veteran was involved in a motor vehicle accident of the type described, and assumes that the accident caused back pain as contended.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Arthritis is defined by statute and regulations as a chronic disorder and therefore is a disability for which service connection on a presumptive basis may be granted.

Under 38 C.F.R. § 3.303(b), the link between a chronic disease and a Veteran's service may be shown by lay or medical evidence of "continuity of symptomatology."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (for this purpose, terms "chronic disease" and "continuity of symptomatology" only apply to the listed diseases at 38 C.F.R. § 3.309(a)).  

Active military service includes active duty, any period of active duty for training (ACDUTRA, the performance of full-time reserve component duties) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA, weekend training) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Although the Veteran does not contend that a back disorder was incurred as a result of injury during reserve service, the Board must consider the Veteran's reserve service as a basis for service connection, since all theories of entitlement must be considered.  

There is ample private and VA evidence which establishes that the Veteran has a current lumbar disorder.  A July 2004 MRI (magnetic resonance imaging) report reports of a January 2005 lumbar myelogram and CT (computed tomography) disclose disc bulges at L4-L5 and L5-S1 and hypertrophic spurring at L5-S1.  Thus, the first criterion for service connection, a current diagnosis, is met.  There is no evidence that any provider assigned a diagnosis of lumbar strain after the Veteran's discharge from active service.  Therefore, no further discussion of a claim for service connection for a lumbar disorder claimed as lumbar strain.  

A motor vehicle accident is assumed, for purposes of this appeal, to have occurred during the Veteran's first period of service, and service treatment records disclose that the Veteran sought evaluation for back pain during his second period of active service.  Thus, incurrence of an injury resulting in back pain is assumed or established.  This finding meets the second criterion for service connection, an in-service incurrence of a disease or injury.

The third criterion for service connection is the substantiation of a nexus between the claimed in-service disease or injury and the present disability.  In this case, the Veteran contends that he incurred a back injury during his first period of service.  However, four years after the Veteran's service discharge in 1990, and more than five years following the described motor vehicle accident and injury, the Veteran re-enlisted for active duty in 1994.  His February 1994 service induction examination disclosed no lumbar disorder, and there is no notation that the Veteran reported recurrent back pain.  

The lack of diagnosis or complaint of a back disorder or back pain at service induction in 1994 is probative evidence that the Veteran did not incur a chronic back disorder during his first period of active service or any period of reserve service prior to 1994 and did not manifest a back disorder to the degree required for VA purposes during a presumptive period after that active service.  The 1994 induction examination is unfavorable to the Veteran's appeal to the extent that he contends that he incurred a chronic lumbar disorder prior to his second period of active service.  

In 1995, the Veteran reported pain in the right axilla and right chest wall after suffering a shock while working on the batteries of an armored personnel carrier.  No diagnosis of a back disorder was assigned.  In November 1998, the Veteran sought evaluation of lumbar pain.  Lumbar strain/sprain was the assigned diagnosis.  

At an April 1999 health assessment, the Veteran had decreased range of motion of the lumbosacral spine, but there was no pain on palpation.  May 1999 VA examination/separation examination, including radiologic examination, disclosed no disorder or abnormality of the lumbar spine.  At the May 1999 VA examination, the examiner noted that the Veteran walked with a limp and had a brace on the right ankle.  The Veteran reported pain on extension of the lumbar spine beyond 30 degrees, that is, beyond the range defined as normal extension.  See 38 C.F.R. § 4.71, Plate V.  Radiologic examination disclosed no abnormality, such as arthritis.  The examiner concluded that no diagnosis of a back disorder was warranted.  

The examiner who conducted the May 1999 VA examination concluded that no diagnosis of a chronic lumbar disorder was warranted.  The May 1999 VA examination, which shows that the Veteran had less back pain in May 1999 than in April 1999, following a November 1998 complaint of back pain, is unfavorable to the Veteran's contention that the back pain manifested in November 1998 became chronic.  The normal radiologic examination is also unfavorable to the claim that a chronic lumbar disorder was incurred during either period of active service.  

In an August 1999 rating decision, the RO denied the claim for service connection for a lumbar disorder on the basis that the claim was not well-grounded.  In 2001, the Veteran submitted additional claims.  Because the claim for service connection for a lumbar disorder was denied as not well-grounded in 1999, the RO reconsidered that decision on the merits.  The claim was denied on the merits in March 2002 because there was no post-service record of a lumbar disorder or treatment of back pain.  The Veteran did not disagree with or appeal that decision.  

A July 2000 examination for purposes of reserve induction reflects that no spine or musculoskeletal system abnormality was found on examination, but a foot disorder, bilateral pes planus, was noted.  In the medical history he completed, the Veteran answered "no" to the question about recurrent back pain or any back injury.  The medical history completed by a clinician noted no report of back pain.  In August 2000, the Veteran was seen on an emergency basis for chest pain.  The Veteran was also seen on an emergency basis for right flank pain in 2000.  Hematuria was found.  

The reserve service records are quite unfavorable to the appeal, since those records establish that no lumbar disorder was found or reported by the Veteran at induction examination in July 2000.  This evidence also significantly reduces the credibility of the Veteran's statements of history to the effect that chronic back pain began in 1995, since this evidence reflects that the Veteran did not report such pain during this period of reserve service.  

Moreover, there is no record that the Veteran sought treatment or evaluation for back pain during reserve service from July 2000 to August 2002.  Since this period of reserve service began in the year following the Veteran's August 1999 separation from active service, these reserve records establish that no chronic back disorder was medical diagnosed during the presumptive period after the Veteran's active service expired, and are contemporaneous evidence that the Veteran did not report a back injury during reserve service or chronic complaints of back pain that would show that a chronic back disorder was present to the required degree.  The reserve service records are incorporated into the envelopes of service treatment records generally; the Board so notes since an envelope that is marked as National Guard records is empty.  

November 2002 records reflect that the Veteran sought initial VA treatment.  He reported a right ankle disorder, right great toe pain, and numbness in the left hand.  In July 2003, the Veteran requested an ankle brace and a pad for his shoes to decrease heel pain.  In October 2003, the Veteran reported that a March 2002 electromyogram (EMG) and nerve conduction study (NCS) disclosed carpal tunnel syndrome (CTS).  He complained of numbness, tingling, weakness, and wrist pain.  January 2004 VA outpatient records reflect a reported history of hematuria.  

Moreover, VA clinical records from November 2002 through February 2004 are entirely unfavorable to the Veteran's claim.  The VA records reflect that the Veteran reported other complaints from November 2002 through February 2004, but did not report back pain.  Although the Veteran has submitted his own statements and testimony and buddy statements to the effect that he had chronic back pain following his service, the contemporaneous VA medical records for purposes of treatment, which fail to show complaints of back pain, are of greater weight than statements submitted during the course of this appeal reporting that the Veteran had back pain during that period.  

In particular, it was adverse to the Veteran's interest in obtaining necessary medical treatment to fail to report back pain during reserve service from July 2000 to August 2002 and during VA treatment from November 2002 to February 2004 if back pain were present.  Moreover, as the Veteran did seek treatment for several complaints other than back pain, it is not credible that the Veteran would report complaints such as ankle pain but not report back pain if back pain were present.  

In August 2004, the Veteran submitted a statement by SRG, DC, who stated that the Veteran had been treated since April 2004 for a "history of low back pain which dates back almost 10 years."  However, Dr. SRG did not explain the basis for the statement that the Veteran had back pain beginning in 1995.  As the objective evidence does not reflect that the Veteran reported back pain chronically prior to a 1998 injury, and does not establish that the Veteran reported back pain during VA treatment prior to March 2004, the facts reduce the probative value of Dr. SRG's statement.  

A private December 2004 opinion from KW, MD, provides a nonspeculative opinion that the Veteran's treated lumbar disorder was causally and directly related to an accident that occurred at work.  That opinion, which is credible and probative, is quite unfavorable to the Veteran's claim.  

In April 2008, the Veteran again sought to reopen the claim for service connection for a lumbar disorder.  The Veteran submitted a statement from JRJ, MD, who stated, "[the Veteran] claims he was injured in the early 1990's (sic) when he was in the Military.  He was injured a second time on 3/10/04 while on the job."  KW, MD, stated, in a letter dated in December 2004, that the Veteran had the onset of lumbar symptoms that were causally and directly related to an accident that occurred at work, when the Veteran was helping remove a tread from a track vehicle.  

The Veteran was afforded VA examination in August 2009.  The Veteran's records were reviewed by another provider in November 2009.  The reviewer discussed the Veteran's service treatment records, which disclosed possible lumbar strain in November 1998, with a continued complaint of pain at the time of separation examination in May 1999.  The reviewer discussed the records of reserve service, which reflect that the Veteran's back was described as normal on reserve induction examination in 2000.  The reviewer noted that the Veteran sought evaluation for other disorders during reserve service, but did not seek evaluation for lumbar pain.  The reviewer concluded that the service treatment records, reserve records, post-service VA records, and private records and statements established that it was less than likely that a current lumbosacral disorder was incurred in, or was due to, or result of the Veteran's service, or any incident of service.  The reviewer provided an explanation for the conclusion that there was no evidence of chronic back pain or a chronic lumbar disorder until after the Veteran sustained an intercurrent injury at work in March 2004.  The reviewer's opinion is highly probative, since the reviewer discussed and summarized all evidence of record.  

In a statement dated in March 2010, JRJ, MD, stated that the Veteran "relates that his pain actually started back in the Military and he has records where he saw doctors in the Military."  Dr. JRJ further stated that, "as far as causation, it would be my opinion that if he saw doctors in the Military and this has been an ongoing problem . . . then his degenerative disc disease probably originated during the time that he was in the Military."  This opinion, which the Veteran describes as favorable to his claim, is couched in speculative terms.  

Dr. JRJ's opinion is speculative since he conditions his opinion that degenerative disc disease "probably" originated in service on whether the Veteran sought treatment during service and whether the "problem" was ongoing.  The record reflects that no diagnosis of degenerative disc disease was assigned during the Veteran's active service.  The records of the Veteran's reserve service from July 2000 to August 2002 and VA treatment records prior to March 2004 are devoid of evidence that a back disorder or back pain was "ongoing."  Since these records are not in accordance with the conditions that Dr. JRK placed on his favorable opinion, that opinion is of little persuasive value.  

The Veteran has provided his own lay statements to the effect that he had chronic back pain in and following his second period of service.  However, those statements were submitted in connection with a claim for benefits.  Moreover, the Veteran's statements come many years after the contemporaneous medical evidence.  The contemporaneous medical evidence is more credible than the Veteran's later statements for benefits purposes.  

The Veteran has also submitted lay statements from fellow former servicemembers ("buddy" statements) to the effect that he had chronic back pain in and following his second period of service.  However, the buddy statements establish only that the Veteran complained of pain, but do not establish that a current medical diagnosis is linked to the complaints reported.  The buddy statements, despite the credibility of the reports, are of little probative weight to link the Veteran's service to a current lumbar disorder.  

Items of evidence including the contemporaneous private December 2004 medical statement from KW, MD, the records of the Veteran's active service from 1994 to 1999, reserve service records from July 2000 to August 2002, VA treatment records prior to March 2004, and November 2009 VA opinion, are all unfavorable to the Veteran's claim.  That evidence is more credible and of more probative value than the favorable but speculative March 2010 opinion from JRJ, MD, and the Veteran's statements and other lay statements submitted for purposes of a claim for benefits.  The preponderance of the evidence is against the claim on the merits.  The evidence is not in equipoise, and the claim for service connection for a lumbar disorder, to include lumbar strain, must be denied.  


ORDER

The request to reopen the claim for service connection for a lumbar disorder is granted; the appeal is granted to this extent only.

The appeal for service connection for a lumbar disorder is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


